Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 5/2/22 has been entered. Claims 5, 7, 9, and 16 have been canceled.  Claims 21-24 have been added.  Claims 1-4, 6, 8, and 17-20 have been amended.  Claims 10-15, and 17-20 were previously withdrawn.  Claims 1-4, 6, 8, 10-15, and 17-24 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 1/31/22.
Election/Restrictions
Claims 1-4, 6, 8, and 21-24 are allowable.  The restriction requirement between Inventions I, II, and III, as set forth in the Office action mailed on 10/1/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/1/21 is partially withdrawn.  Claims 17-20, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-15, directed to a hybrid engine is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric J. Barron (Reg. No. 56,025) on 5/16/22.

The application has been amended as follows: 
1. (Currently Amended) A hybrid engine comprising: 
a gas turbine engine comprising at least two spools, each spool comprising at least one compressor section and at least one turbine section operably coupled to a shaft; 
an first electric motor configured to augment rotational power of a first spool of the at least two spools of the gas turbine engine; 
a second electric motor configured to augment rotational power of a second spool of the at least two spools of the gas turbine engine; and 
a controller operable to: 
monitor for a transient operation request of the hybrid engine; 
provide the transient operation request to one or more management systems of the hybrid engine to determine whether one or more faults are detected by the one or more management systems; 
modify [[one]]two or more stall margin adjustment parameters of the gas turbine engine based on detecting the one or more faults by the one or more management systems, wherein the [[one]]two or more stall margin adjustment parameters comprise an adjustment to an acceleration schedule or a use of another reference acceleration schedule of the gas turbine engine [[or]]and an adjustment to an engine bleed schedule or a use of another reference bleed schedule of the gas turbine engine; and 
adjust operation of the hybrid engine based on the [[one]]two or more stall margin adjustment parameters, wherein the adjustment to the acceleration schedule or the use of the another reference acceleration schedule and the adjustment to the engine bleed schedule or the105934US02 (U421529US2) 2use of the another reference bleed schedule are adjusted with respect to a reduced power augmentation level provided by the second electric motor.  

Claim 3, Line 3 - “other alternative power source” has been changed to --other power sources--.

Claims 10-15 (cancelled)

17. (Currently Amended) A method comprising: 
monitoring, by a controller, for a transient operation request of a hybrid engine comprising an first electric motor configured to augment rotational power of a first spool of a gas turbine engine of the hybrid engine and a second electric motor configured to augment rotational power of a second spool of the gas turbine engine, wherein the gas turbine engine comprises at least two spools, each spool comprising at least one compressor section and at least one turbine section operably coupled to a shaft; 
providing the transient operation request to one or more management systems of the hybrid engine to determine whether one or more faults are detected by the one or more management systems; 
modifying [[one]]two or more stall margin adjustment parameters of the gas turbine engine based on detecting the one or more faults by the one or more management systems, wherein the [[one]]two or more stall margin adjustment parameters comprise an adjustment to an acceleration schedule or a use of another reference acceleration schedule of the gas turbine engine [[or]]and an adjustment to an engine bleed schedule or a use of another reference bleed schedule of the gas turbine engine; and 
adjusting operation of the hybrid engine based on the [[one]]two or more stall margin adjustment parameters, wherein the adjustment to the acceleration schedule or the use of the another reference acceleration schedule and the adjustment to the engine bleed schedule or the use of the another reference bleed schedule are adjusted with respect to a reduced power augmentation level provided by the second electric motor.  

Claim 18, Line 8 - “of the battery system” has been changed to --of the battery system or alternative power source system--.

Allowable Subject Matter
Claims 1-4, 6, 8, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6, 8, and 17-24 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach to modifying “two or more stall margin adjustment parameters of the gas turbine engine based on detecting the one or more faults by the one or more management systems, wherein the two or more stall margin adjustment parameters comprise an adjustment to an acceleration schedule or a use of another reference acceleration schedule of the gas turbine engine and an adjustment to an engine bleed schedule or a use of another reference bleed schedule of the gas turbine engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        5/31/22